Chief Justice Mercur
delivered the opinion of the court, March 26th 1883.
*600The act complained of is clearly covered by the bond on which this suit is brought. The improper satisfaction of a judgment by the prothonotary, without authority is a breach of his official duty. It gives a right of action on his official bond to the person injured by such action.
It is no defence that it was done through an honest mistake or a clerical error. One of the conditions of the bond is that the prothonotary shall faithfully execute the duties of his office. His duty is to make no false entry on the recdrd. When duly authorized, it becomes his duty to mark a judgment satisfied. Here he had no semblance of authority to mark this particular judgment satisfied. It is no defence to an action for damages by persons aggrieved by this act for him to show that he made a clerical error or an honest mistake. It was undoubtedly more than a mere clerical error. It was an official error. It was only by virtue of his official authority that he is authorized to enter satisfaction. Whether the mistake be honest or dishonest the effect on the rights of one injured thereby is the same. The object of the bond is to protect those interested in the records showing the truth, from damage flowing from a false entry thereon.
All questions as to the injury and damage were properly ruled by the court. The record shows no just cause for reversing the judgment.
Judgment affirmed.